EXHIBIT 99.1 News Release Press Department: Diana Phillips (212) 606-7176 Investor Relations: Jennifer Park (212) 894-1023 SOTHEBY’S ANNOUNCES 2 May 9, 2008, New York Sotheby’s (NYSE: BID) today announced results for the first quarter ended March 31, 2008. For the quarter ended March 31, 2008, the Company reported revenues of $129.3 million, an $18.1 million, or 12%, decrease over the prior first quarter, primarily due to lower auction commission margins as compared to the prior year (13.6% auction commission margin in the first quarter of 2008 as compared to 16.6% in the first quarter of 2007). Net auction sales increased a modest 2%; however, this reflects an increase in higher value works of art, consistent with our long-term strategic objectives, and is partially offset by a significant decrease in single owner sales from the prior first quarter. Typically, high-value objects carry relatively lower commission margins. The Company’s net loss for the first quarter of 2008 was ($12.4) million, or ($0.19) per diluted share compared to net income of $24.3 million, or $0.37, per diluted share for the prior period, a $36.7 million decline, largely due to the shortfall in auction commission revenues and secondarily to planned higher operating expenses. These results include a $6.4 million, or 12%, increase in salaries and related costs, due to higher full time salaries and stock compensation expense over the period, partially offset by lower employee benefits expense, and a $7.4 million, or 20% increase in general and administrative costs due to higher professional fees and travel and entertainment expenses. Because of the seasonal nature of the art auction market and Sotheby’s sales calendar, first and third quarters are expected to be loss quarters. First quarter Auction Sales have historically represented approximately 9% - 14% of annual Auction Sales, and the first quarter has been a loss period for the Company all but twice in the last eighteen years. As a result, typically, first quarter results have not been indicative of expected full year results and we caution investors, as always, to assess the business in six and twelve month periods. “The market continues to be strong, and the demand for great works of art remains high, as we have seen throughout the spring, and most recently on Wednesday night,” said Bill Ruprecht, President and Chief Executive Officer of Sotheby’s. “We are encouraged by year to date sales thus far, which are up 11% as of yesterday and include strong results from our New York Impressionist sales. And we are looking forward to an excellent series of Contemporary Sales next week, which includes Francis Bacon’s masterpiece Triptych, 1976 , which is expected to bring in the region of $70 million.” Mr. Ruprecht continued: “In the first quarter we reduced our auction guarantee risk exposure as we believe it to be an appropriately prudent approach to risk management during this time of greater financial market uncertainty . This necessarily required our agreeing to thinner commission margins in order to win consignments. In addition, competition at the high end accelerated in the quarter which also brought pressure on commission margins. That more conservative approach, which is the right one for these times, was a major factor in these results.” “In order to enhance our revenue stream and strengthen profit margins, we are today announcing a pricing change of 25% on the first $50,000 of hammer; 20% on the next $950,000 of hammer; and 12% above hammer of $1 million effective as of June 1 st . For over 95% of the lots we sell, 2 this change will represent an increase of 2% or less in the final purchase price,” continued Mr. Ruprecht. Second Quarter Sales Earlier this week, Sotheby’s New York sales of Impressionist and Modern Art totaled $273 million, well within the pre-sale estimate of $245/337 million. The highlights of the evening sale were Fernand Léger’s Cubist masterpiece, Étude Pour la Femme en Bleu, which sold for a record $39.2 million and Edvard Munch’s Girl’s on a Bridge which surpassed the high estimate and brought a record $30.8 million. Seven lots sold for over $10 million and the average lot value of the evening sale was $5.7 million compared to $5.1 million the previous spring and $4.8 million last November. Last month, Sotheby’s Hong Kong held a record week of sales which totaled $227.1 million, a 62% increase from the prior spring sales series. Highlights included the record for any Chinese work of art sold at auction, a Rare Gold Tripod Vessel and Cover from the Ming Dynasty which sold for $14.9 million; the record for a Song ceramic sold at auction, an Outstanding “Guan” Mallet Vase for $8.6 million; and the record for Qing Gold sold at auction, a Magnificent Gold, Cloisonne and Beijing Enameled Tibetan-Styled Ewer for $7.2 million. Chinese Contemporary Art also experienced remarkable results with the three sales totaling $51.6 million, well above the pre-sale estimate of $35/$46 million. Our Russian Art sales in New York last month brought $46.4 million, well within the pre-sale estimate of $41/57 million. Strong prices were realized across the wide variety of works on offer – 19 th and 20 th Century and Contemporary Russian paintings as well as a broad selection of works of art, particularly icons and bronzes.
